CITY NATIONAL ASSET MANAGEMENT, INC. ROCHDALE INVESTMENT MANAGEMENT, LLC (CNR) CODE OF ETHICS Adopted Under Rule 17j-1 under the Investment Company Act Of 1940 And Rule 204A-1 under the Investment Advisers Act Of 1940 July 2013 TABLE OF CONTENT I. INTRODUCTION 3 II. DEFINITIONS 5 III. STANDARDS OF CONDUCT AND FIDUCIARY DUTY 7 IV. GIFTS AND BUSINESS ENTERTAINMENT 9 V. INSIDER TRADING 10 VI. CONFIDENTIAL INFORMATION 13 VII. SERVICE ON BOARDS OF DIRECTORS AND OTHER OUTSIDE ACTIVITIES 16 VIII. PERSONAL SECURITIES TRADING 17 IX. REPORTING VIOLATIONS & REMEDIAL ACTIONS 23 X. INTERPRETATIONS AND EXCEPTIONS 24 XI. CERTIFICATE OF RECEIPT AND COMPLIANCE 25 XII. OTHER BUSINESS CONDUCT 26 XIII. APPENDIX I - CNR EXHIBITS 30 -2- I. INTRODUCTION As an investment advisor, City National Asset Management, Inc. (“CNAM”) as well as Rochdale Investment Management, Inc. and its related advisory affiliates (“Rochdale”) (collectively, CNAM and Rochdale will be referred to herein as “CNR” or “Firm”) stands in a position of trust and confidence with respect to our clients. Accordingly, we have a fiduciary duty to place the interests of our clients before the interests of CNR and our Supervised Persons.1 CNR expects each of its Supervised Persons to act with integrity, honesty and professionalism. To provide general guidance to Supervised Persons, CNR requires each employee, officer and representative to comply with the principles and standards of conduct contained in this Code of Ethics (“Code”), as revised from time to time. This Code supersedes any prior code of ethics or policies but should be read in conjunction with the firm’s Policies and Procedures Manual. Any violation of this Code by any employee may result in disciplinary action, up to and including discharge. Each Supervised Person is responsible for reading, understanding and consenting to comply with the policies contained in this document. This Code will be reviewed on a periodic basis (at least annually) and any significant changes to either regulatory or firm policies will result in the distribution of updates to the Code. Each Supervised Person must retain a copy of this Code. This document is the exclusive property of CNR and must be returned should your association with CNR terminate for any reason. Conduct of CNR Supervised Persons may be governed by other Codes of Ethics, including those of affiliated firms. In case of conflicts between the other policies and those in this Code, it is the Supervised Person’s responsibility to contact the appropriate compliance officer(s) to determine which policy governs. A written Code cannot answer all questions raised in the context of business relationships and the provisions of the Code are not all-inclusive. The provisions of this Code are intended to serve as a guide for Supervised Persons of CNR in their conduct. Thus, each Supervised Person is required to recognize and respond appropriately to specific situations as they arise. In those situations where a Supervised Person may be uncertain as to the intent or purpose of the Code, he or she is advised to consult with the Chief Compliance Officer, who may grant exceptions to certain provisions contained in the Code only in those situations when it is clear beyond dispute that the interests of our clients will not be adversely affected or compromised. All questions arising in connection with personal securities trading should be resolved in favor of the client even at the expense of the interests of Supervised Persons. Appendix I: The following exhibits are attached to this Code and can be found in Appendix I beginning on page 29. A. Exhibit A – Personal Trading Authorization Form B. Exhibit B – Limited Investment Opportunity Approval Form C. Exhibit C – Initial Holdings Report D. Exhibit D – 407 Duplicate Confirms and Statement Request Letter E. Exhibit E – Quarterly Personal Securities Transaction Report 1 Capitalized terms used herein are defined in the “Definitions” section II of this Code of Ethics. -3- F. Exhibit F – Quarterly Political Contributions Certification G. Exhibit G – Annual Holdings Report H. Exhibit H – Initial/Annual Code of Ethics Certification I. Exhibit I – Supervised Person Annual Certification J. Exhibit J – Outside Activities Annual Certification K. Exhibit K – Investment Adviser Certification Pursuant to Rule 17j-1 L. Exhibit L – City National Bank Blackout Policy A separate acknowledgment of receipt of this Code is included as an Exhibit hereto. Each Supervised Person must complete this acknowledgement upon hiring and annually thereafter. -4- II. DEFINITIONS A. “Supervised Person” means any employee, director, officer, general partner, or both registered and unregistered personnel of CNR. B. “Access Persons” are any Supervised Persons who have access to nonpublic information regarding any clients’ purchase or sale of securities (or nonpublic information regarding the portfolio holdings of any reportable fund), or who is involved in making securities recommendations to clients, or who has access to such recommendations that are nonpublic. Certain individuals, such as outside directors, may be deemed non-Access Persons if designated as such by the CCO. C. “Advisory Client” or “Client” means any natural persons or business entities (including an Affiliated Fund) for which CNR serves as investment advisor. D. “Affiliated Fund” means any series of the CNI Charter Funds (the “Trust”) and the Rochdale Investment Trust, and any other Investment Company or alternative product investment adviser or principal underwriter of which controls, is controlled by or is under common control with CNR. E. “Security” shall mean any note, stock, treasury stock, shares issued by registered open-end investment companies, exchange traded funds, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option or privilege entered into on a national securities exchange relating to foreign currency or, in general, any interest or instrument commonly known as a “security”, or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any security of the foregoing. F. “Covered Security” shall mean a Security as defined herein except that it shall not include: ▪ Direct obligations of the government of the United States, such as U.S. Treasury bonds; ▪ Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; ▪ Shares issued by money market funds; ▪ Shares issued by unit investment trusts that are invested exclusively in unaffiliated mutual funds, such as variable insurance products; and ▪ Shares issued by open-end funds, such as open-end mutual funds, other than Affiliated Funds. Note that this exception only extends to open-end funds registered in the United States and does not include transactions and holdings in shares of both affiliated and unaffiliated closed-end funds, nor in offshore funds. These latter categories are both reportable. Exchange traded funds and exchange traded notes are also considered Covered Securities. -5- G. “Beneficial Ownership” An Access Person has “Beneficial Ownership,” of Securities if such Access Person, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise has or shares a direct or indirect “pecuniary interest” in such Securities. Please see Section VIII. B for additional information regarding pecuniary interest. H. “Initial Public Offering” means an offering of Securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Section13 or 15(d) of the Securities Exchange Act of 1934. I. “Limited Offering” means a hedge fund, private equity fund, or venture capital fund investments or generally investments in Securities of a private company including an offering that is exempt from registration under the Securities Act of 1933 pursuant to Section4(2) or Section4(6) or pursuant to Rule504, Rule505 or Rule506 under the Securities Act of 1933. J. “Chief Compliance Officer” or “CCO” means any individual designated by CNR or any affiliate to be a chief compliance officer, or their designee. -6- III. STANDARDS OF CONDUCT AND FIDUCIARY DUTY This Code is based on the principle that Supervised Persons owe a fiduciary duty to Advisory Clients. Accordingly, you must avoid activities, interests and relationships that might interfere or appear to interfere with making decisions in the best interests of our Advisory Clients. This Code is intended to comply with the various provisions of the Investment Advisers Act of 1940 (the “Advisers Act”) and the Investment Company Act of 1940 (the “Investment Company Act”) and also requires that all Supervised Persons comply with federal securities laws, including the Advisers Act, as amended, and applicable rules and regulations adopted by the Securities and Exchange Commission (“SEC”). Pursuant to Section 206 of the Advisers Act, both CNR and its Supervised Persons are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that CNR has an affirmative duty to act solely in the best interests of our Advisory Clients. At all times, you must: 1. Place the interests of our Advisory Clients first. In other words, as a fiduciary you must avoid serving your own personal interests ahead of the interests of our Advisory Clients. You may not cause an Advisory Client to take action, or not to take action, for your personal benefit rather than the benefit of the Advisory Client. 2. Duty of loyalty to Clients. CNR and its Supervised Persons owe a duty of loyalty to Advisory Clients and to always act in good faith, place our Clients’ interests first and foremost and make full and fair disclosure of all material facts including conflicts of interest. Our Firm also has a duty to ensure that investment advice is suitable each Client’s individual and unique goals, objectives, needs and circumstances. 3. Conduct all of your personal securities transactions in full compliance with this Code. You must not take any action in connection with your personal investments that could cause even the appearance of unfairness or impropriety. Accordingly, you must comply with the policies and procedures set forth in this Code. 4. Avoid taking inappropriate advantage of your position. The receipt of investment opportunities, gifts or gratuities from persons seeking business with CNR directly or on behalf of an Advisory Client could call into question the independence of your business judgment. Accordingly, you must comply with the policies and procedures set forth in this Code. 5. CNR believes that personal investing that is consistent with CNR’s investment philosophy and does not interfere with Clients’ services and interests is acceptable, so long as personal investing does not present conflicts of interest with transactions for our Advisory Clients. -7- This Code is adopted pursuant to the requirements of Rule 204A-1 under the Advisers Act applicable to all registered investment advisors, and Section 204A of the Advisers Act that registered investment advisors adopt procedures reasonably designed to prevent the misuse of material, nonpublic information. In addition, CNR is subject to Rule 17j-1 under the Investment Company Act, which specifically mandates that Access Persons in connection with the purchase or sale, directly or indirectly, by such Access Person of a security held or that is being or has been considered for purchase or sale by CNR for its Advisory Clients may not: 1. Employ any device, scheme or artifice to defraud CNR’s Clients; 2. Make any untrue or misleading statements of a material fact to CNR’s Clients or omit to state a material fact necessary to make an investment decision; 3. Engage in any act, practice or course of business that operates or would operate as a fraud or deceit on CNR’s Clients; 4. Engage in any manipulative practice with respect to CNR’s Clients. -8- IV. GIFTS AND BUSINESS ENTERTAINMENT Supervised Persons should conduct themselves in such manner as to avoid potentially embarrassing situations when giving or receiving gifts and/or business entertainment. Each individual should understand what constitutes an appropriate gift or entertainment as well as the bounds of law and reasonable propriety. If Supervised Persons are offered gifts, gratuities or other favors, they should simply ask themselves three questions: 1. Is the giver attempting to influence my judgment? 2. Would an outsider think so? 3. If I accept this gift, will I feel indebted or obligated in some way to the giver? By refusing inappropriate inducements of any kind, Supervised Persons will be preserving assets of far greater value: their good name, the reputation of CNR, and our Clients’ financial welfare. Supervised Persons may not accept any gift, gratuity or other thing of more than nominal value (greater than $100 from any person or entity that does business, or desires to do business, with CNR directly or on behalf of an Advisory Client. You may accept gifts from a single giver so long as the aggregate annual value does not exceed $100 in a 12 month period. You also may attend business meals, sporting events and other entertainment events at the expense of a giver (or at your expense of CNR), so long as the expense is reasonable, both you and the giver are present, and the events are not excessively frequent. The acceptance of tickets to any event where the giver does not attend is considered a gift subject to the $100 annual limit rather than a business meal or other entertainment event. You shall not give any gift, gratuity or other thing, or provide business entertainment, which would be construed as unreasonable in value with the intent or purpose of influencing a third party’s business relationship with CNR. Exceptions to the gift limit may be made by the Chief Compliance Officer. Supervised Persons should request exceptions for circumstances in which the employee has a personal relationship with a third party and would like to provide a gift to commemorate a “life event” such as wedding, birth of a child, graduation, etc. Supervised Persons are prohibited from giving or providing any gift, including a personal gift, to any official of an ERISA Qualified Pension Plans/Funds or other public investment funds without the express prior approval of the Chief Compliance Officer. Gift Reporting Supervised Persons will certify annually that they understand and have abided by this section of the Code. Access Persons must report any gifts they have given or received to the Chief Compliance Officer via the Firm’s electronic tracking systems. Reporting must include the name(s) of the giver, the date, the organization of the giver, a description of the gift, and the value or estimated value of the gift. -9- V. INSIDER TRADING These procedures are intended to prevent the use of material, nonpublic information by Supervised Persons and to prevent, detect and correct any violations of the prohibition on insider trading. CNR strictly prohibits trading while in possession of material, nonpublic information, tipping of nonpublic information, and scalping by all Supervised Persons for their personal accounts or for Advisory Clients. A. Overview Insider trading is based on a simple, well-established principle: if you receive material, nonpublic information about a public company from any source, you are prohibited from discussing or acting on that information. Under the Advisers Act, the SEC may sue any person (or any person who controls or supervises such person) who trades while in possession of “material, nonpublic information” or who communicates or “tips” such information. Trading securities of any company while in possession of material, nonpublic information about that company is prohibited by the securities laws of the United States and Firm policy. Under insider trading laws, a person or company that illegally trades in securities of a company while in possession of material, nonpublic information about that company may be subject to severe sanctions, including civil penalties, fines and imprisonment. The rules contained in this Code apply to securities trading and information handled by Supervised Persons of CNR. The law of insider trading is complicated and continuously developing. Individuals may be uncertain about the application of insider trading rules in some circumstances and any questions about insider trading rules should be directed to the Chief Compliance Officer. You must notify the Chief Compliance Officer immediately if you have any reason to believe that insider trading has occurred or is about to occur. B. Policy on Insider Trading No person to whom these procedures apply may trade, either personally or on behalf of others (such as Advisory Client accounts managed by CNR), while in possession of material, nonpublic information, nor may any Supervised Person communicate material, nonpublic information to others in violation of the law. 1. Who is an Insider? Corporate insiders who possess material, nonpublic information about a corporation may be required either to disclose that information to the investing public or to refrain from passing such information along to others, trading in or recommending the purchase or sale of the corporation’s securities. Similarly, as a general rule, those to whom corporate insiders “tip” material, nonpublic information must refrain from passing such information along to others, trading in or recommending the corporation’s securities. In addition, under most circumstances, tipping or trading on material, nonpublic information about a tender offer may violate the rules of the SEC. Tipping may include spreading rumors about potential tender offers. For example, personnel may not pass along a rumor regarding a tender offer to anyone because we never know who will or will not trade on the information or further spread the rumor if the rumor emanated, directly or indirectly, from someone connected with the target, the offeror, or their respective officers, directors, partners, employees or persons acting on their behalf, even if such information was inadvertently communicated -10- 2. What is Material Information? The question of whether information is material is not always easily resolved. Generally, the courts have held that a fact is material if there is substantial likelihood that a reasonable investor would consider the information “important” in making an investment decision. As such, material information would include information which would likely affect the market price of any securities, or which would likely be considered important by a reasonable investor in determining whether to buy, sell or hold such securities. Examples of material information may include the following: ▪ Dividend increases or decreases ▪ Earnings information or estimates ▪ Changes in earnings information or estimates previously released by a company ▪ Expansion or curtailment of operations ▪ Increases or declines in orders ▪ Merger, acquisition or divestiture proposals or agreements ▪ New products or discoveries ▪ Borrowings ▪ Litigation ▪ Liquidity issues ▪ Extraordinary management developments ▪ Purchase or sale of substantial assets ▪ Capital restructuring, such as exchange offers ▪ Block and/or Restricted Securities transactions Material information also may relate to the market for a company’s securities. Information about a significant order to purchase or sell securities may, in some contexts, be material. Prepublication information regarding reports in the financial press also may be material. For example, the United States Supreme Court upheld the criminal convictions of insider trading defendants who capitalized on prepublication information about The Wall Street Journal’s “Heard on the Street” column. -11- You should also be aware of the SEC’s position that the term “material, nonpublic information” relates not only to issuers but also to CNR’s securities recommendations and Client securities holdings and transactions. 3. What is Nonpublic Information? Information is “nonpublic” if it has not been disclosed generally to the investing public. Information is made public if it has been broadly disseminated and made available to the general public by publication in the newspapers or other media or if it has been the subject of a press release addressing the general investing public. However, information is not necessarily made public merely because such information is communicated through rumors or other unofficial statements in the marketplace. 4. Identifying Inside Information Before executing any trade for yourself or others, including private accounts managed by CNR, you must determine whether you have access to material, nonpublic information. If you think that you might have access to material, nonpublic information, you should take the following steps: ▪ Prior to taking any action, report the information and proposed trade immediately to the Chief Compliance Officer; ▪ Do not purchase or sell the securities on behalf of yourself or others, including private accounts managed by the Firm; ▪ Do not communicate the information inside or outside the Firm, other than to the Chief Compliance Officer; and ▪ After the Chief Compliance Officer has reviewed the issue, the Firm will determine whether the information is material and nonpublic and, if so, what action the Firm will take. You should consult with the Chief Compliance Officer before taking any action or engaging in any transaction which inside information may have been provided. This degree of caution will protect you, our Clients, and the Firm. The Firm shall use the following reviews and procedures to detect any possible trading on inside information: ▪ Review of the personal securities statements for all Supervised Persons and any related accounts; ▪ Review of trading activity in Advisory Client accounts; ▪ Investigation of any circumstances about any possible receipt, trading or other use of inside information. -12- Supervised Persons will certify annually that they understand and have adhered to the Insider Trading policy. VI. CONFIDENTIAL INFORMATION A. General In the course of investment advisory activities at CNR, the Firm gains access to nonpublic information about its Clients. Such information may include the status as a Client, personal financial and account information, the allocation of assets in a Client portfolio, the composition of investments in any Client portfolio, information relating to services performed for or transactions entered into on behalf of Clients, advice provided by CNR to Clients, and data or analyses derived from such nonpublic personal information (collectively referred to as “Confidential Client Information¨). All Confidential Client Information, whether relating to CNR’s current or former Clients, is subject to CNR’s policies and procedures and City National Bank’s Policy regarding the handling of Confidential Information. With regards to the confidentiality of Client information CNR Supervised Persons must be resolved to always choose to maintain confidentiality when unsure and seek clarification from their immediate supervisor or the CCO. All Supervised Persons must safeguard confidential information about Clients, potential Clients, and their accounts (including profit data, credit information, financial condition, and business transactions). In particular: ▪ Caution and discretion are required in the discussion, use and sharing of confidential information even within CNR. Such matters should not be discussed among Supervised Persons unless there is a valid business reason (e.g., a “need to know”) for doing so. All information regarding CNR’s Clients is confidential. Information may only be disclosed when the disclosure is consistent with the Firm’s policy and/or the Client’s direction. Information should only be shared as necessary to provide service that the Client requested or authorized, or to maintain and service the Client’s account. ▪ CNR will generally require that financial intermediaries, agents or other service providers utilized by CNR (such as broker-dealers, back office service providers or sub-advisors) have in place substantially similar standards for non-disclosure and protection of Confidential Client Information and use the information provided by CNR only for the performance of the specific service requested by CNR. ▪ Requests for information or references regarding current or former Clients and Supervised Persons should be referred to the Chief Compliance Officer. ▪ The disclosure of information concerning a potential, current or former Client is permitted only when it complies with applicable federal or state laws. ▪ Inquiries for confidential information by tax authorities, law enforcement agencies, regulatory authorities, attorneys, or private parties shall not be responded to unless CNR has received either written consent of the individual, or the appropriate court order or subpoena, and release has been authorized under normal operational procedures. Please consult with, or inform, the Chief Compliance Officer if you receive such a request. -13- ▪ Supervised persons should avoid any discussion of confidential information or Client relationships in public places. ▪ All Supervised Persons are prohibited, either during or after the termination of their employment with CNR, from disclosing Confidential Client Information to any person or entity outside the Firm, including family members, except under the circumstances described above. ▪ Any Supervised Person who violates the non-disclosure policy described above will be subject to disciplinary action, including possible termination, whether or not he or she benefited from the disclosed information. B. CNR Proprietary Information CNR provides its Supervised Persons with access to its physical resources, electronic media and proprietary information, as well as technology developed or used by CNR. Supervised Persons are responsible for the proper use of CNR’s physical resources, electronic media, proprietary information and technology. Accordingly, Supervised Persons may not disseminate, sell or otherwise use CNR’s physical resources, electronic media, proprietary information or technology for their personal benefit or for the benefit of a third party. CNR’s resources and electronic media may be used only for those activities that are directly related to CNR’s business or that has been approved in advance. Supervised Persons should be aware that any product, program, or writing developed or produced by CNR’s Supervised Persons during job time, by using CNR’s facilities, or as a result of performing their job responsibilities, is the property of CNR. Supervised Persons should take appropriate steps to protect all of CNR’s proprietary interests while employed by CNR. Further, copying any records for any purpose other than a necessary job-related activity is strictly prohibited. No CNR records, information, or copies thereof may be retained by an employee following termination of employment. C. Third Party Proprietary Information Supervised Persons are responsible for using the patented, copyrighted, or other proprietary material or information (including software) of a third party in compliance with applicable provisions of any contract between CNR and the third party. CNR, as well as individual Supervised Persons, may be held liable for both civil damages and criminal penalties for copyright, trademark, or patent infringement and for any other illegal or improper use of another’s property. Supervised Persons should also be aware that other uses of third party materials or information, such as the duplication of computer software and the downloading of data from information retrieval services (databases), may also require the owner’s permission. Thus, Supervised Persons may not use CNR’s technology resources to copy, retrieve, forward or send copyrighted materials unless the employee has the author’s permission. Supervised Persons are encouraged to consult their immediate supervisors or the Chief Compliance Officer regarding the photocopying, duplication, reproduction, data downloading, or other use of proprietary material or information owned by a third party. -14- D. Security of Confidential Personal Information CNR enforces the following policies and procedures to protect the security of Confidential Client Information: ▪ The Firm restricts access to Confidential Client Information to those Supervised Persons who need to know such information to provide CNR’s services to Clients; ▪ Any Supervised Person who is authorized to have access to Confidential Client Information in connection with the performance of such person’s duties and responsibilities is required to keep such information in a secure compartment, file or receptacle on a daily basis as of the close of each business day; ▪ All electronic or computer files containing any Confidential Client Information shall be password secured and firewall protected from access by unauthorized persons; ▪ Any conversations involving Confidential Client Information, if appropriate at all, must be conducted by Supervised Persons in private, and care must be taken to avoid any unauthorized persons overhearing or intercepting such conversations; and ▪ Confidential information to be destroyed must be disposed in a manner to reasonably safeguard any confidential information. -15- VII. SERVICE ON BOARDS OF DIRECTORS AND OTHER OUTSIDE ACTIVITIES Current information regarding our Supervised Persons is crucial to CNR’s overall supervisory effort. To help maintain current information and ensure awareness of all information regarding Supervised Persons, CNR requires each employee to disclose to the Firm (and maintain current) the following information: ▪ Colleagues are not permitted to engage in any outside activity that interferes with their duties to CNB and CNR or creates the appearance of, or potential for, a conflict of interest. A colleague must not hold outside employment (including self-employment) or serve as a director of any company (other than serving as a director of a charitable organization) without the prior written consent of the Human Resources Division and the Chief Compliance Officer. All requests for approval of outside employment must be in writing, be approved by the Department Manager, and must contain such information as may be required to make an informed decision. ▪ Any employee who engages in such approved activity or business should limit such business or activities from CNR’s office and should not otherwise behave in such manner that might imply that such activities are being conducted by or with the approval of CNR. Supervised Persons will certify annually regarding their outside service as board members and outside business activities. -16- VIII. PERSONAL SECURITIES TRADING A. Trading in General Each Supervised Person is expected to devote his or her workdays to serving the interests of Clients and CNR.All Supervised Persons are required to follow the reporting procedures below as applicable. All Access Persons shall disclose to CNR information on any Beneficial Ownership of Covered Securities or other investments that may have an effect on the ability to make unbiased and objective recommendations. B. Beneficial Ownership An Access Person has Beneficial Ownership, of Securities if such Access Person, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise has or shares a direct or indirect “pecuniary interest” in such Securities.A pecuniary interest exists if such Access Person has the opportunity, directly or indirectly, to profit or share in any profit derived from a transaction in the Securities. The following are examples of an indirect pecuniary interest in Securities: ▪ Securities held by members of an Access Person’s immediate family sharing the same household. ○ Immediate family includes any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, domestic partner, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and includes any adoptive relationship. ▪ Access Person’s proportionate interests as a general partner in portfolio Securities held by a general or limited partnership. ▪ Access Person’s interests as a manager-member in the Securities held by a limited liability company. Access Persons do not have an indirect pecuniary interest in the portfolio Securities held by a corporation or similar entity in which they own securities if such Access Person is not a controlling shareholder of the entity and does not have or share investment control over the entity’s portfolio. The following circumstances constitute Beneficial Ownership of Securities held in a trust: ▪ If an Access Person is a trustee of the trust and either the Access Person or family member has a pecuniary interest in any of the trust’s Securities. ▪ If a member of such Access Person’s immediate family is a beneficiary of the Trust. -17- ▪ If an Access Person is a beneficiary of a trust and such Access Person (a)shares investment control with the trustee with respect to a trust Security, (b)has investment control with respect to trust Securities without consultation with the trustee, or (c)has investment discretion of a retirement plan, such as a 401(k) or other participant-directed employee benefit plan. ▪ If an Access Person is a settlor of a trust and reserves the right to revoke the trust without the consent of another person; provided, however, if the settlor does not exercise or share investment control over Securities held by the trust, the trust holdings and transactions shall be attributed to the trust instead of the AccessPerson. C.
